In the offense of "obtaining money or property by false pretenses," a primal ingredient is the falsity of the alleged pretense whereby the defendant obtained the money. Without proof of such falsity, the corpus delicti is not shown. This cannot be shown by the confessions of a defendant until independent evidence has been introduced to prove it. Johnson v. State, 142 Ala. 1, 37 So. 937. At the time this evidence was offered, there was absolutely no independent evidence of this fact, and the testimony of Trammell subsequently offered, that he was the owner of four mules, without identifying them as the mules described in the mortgage or indictment, is not such a corroboration as would cure the error.
It is not necessary to pass upon the objections to Cassels' testimony, as it was excluded from the jury; and while the practice of letting in all of the testimony of a witness, and then excluding it, is liable in some cases to prejudice the jury against the defendant, we cannot say, in this instance, that it did. These questions must be left largely to the sound discretion of the trial courts, who, however, should use it with great care, to the end that the defendant shall not suffer. Hicks v. State, 11 Ala. App. 290, 66 So. 873.
The charge that the money was obtained from Lon Hooper was properly laid in the indictment. Mack v. State, 63 Ala. 138.
In view of the fact that the other questions reserved will not likely come up on another trial, they are not here decided.
Reversed and remanded.